                  IN THE UNITED STATES DISTRICT COURT

            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA    :
                            :
         v.                 :                     1:21MJ276-1
                            :
LILIAN MANTSEVA BARKOVSKAJA :


            MOTION BY THE UNITED STATES OF AMERICA
                    FOR DETENTION HEARING

     NOW COMES the United States of America and hereby moves for a

detention hearing pursuant to 18 U.S.C. § 3142(f) to determine whether any

condition or combination of conditions will reasonably assure the appearance

of defendant as required and the safety of other persons and of the community.

     1.      Eligibility of Case. This case involves a:

              ☐    crime of violence [18 U.S.C. § 3142(f)(1)(a)]

              ☐    maximum sentence life imprisonment or death [18 U.S.C. §
                   3142(f)(1)(B)]

              ☐    controlled substance offense punishable by ten years or more
                   in prison [18 U.S.C. § 3142(f)(1)(C)]

              ☐    felony, with two prior convictions in above categories [18
                   U.S.C. § 3142(f)(1)(D)]

              ☐    minor victim, or the possession or use of a firearm or
                   destructive device, or other dangerous weapon, or a failure
                   to register under 18 U.S.C. § 2250 [18 U.S.C. § 3142(f)(1)(E)]

              ☒    serious risk defendant will flee [18 U.S.C. § 3142(f)(2)(A)]




          Case 1:21-mj-00276-LPA Document 3 Filed 08/02/21 Page 1 of 3
               ☐    serious risk of obstruction of justice [18 U.S.C. §
                    3142(f)(2)(B)]

      2.      Reason for Detention. The court should detain defendant because

no conditions of release will reasonably assure (check one or both):

               ☒    the Defendant's appearance as required

               ☐    the safety of any other person and the community

      3.      Rebuttable Presumption. The United States of America does not

invoke the rebuttable presumption against defendant pursuant to 18 U.S.C. §

3142(e). The presumption applies because:

               ☐    there is probable cause to believe defendant has committed
                    a controlled substance offense punishable by ten years or
                    more in prison, or an offense under 18 U.S.C. § 924(c), 956(a),
                    or 2332b.

               ☐    the Defendant has a prior conviction for an "eligible" offense
                    committed while on pretrial bond. Eligible offenses are the
                    first five categories listed under Paragraph 1 of this motion.

               ☐    there is probable cause to believe that the Defendant
                    committed an offense involving a minor as a victim pursuant
                    to 18 U.S.C. § (1201, 1591, 2241, 2242, 2244(a)(1), 2245,
                    2251, 2251A, 2252(a)(1)-(3), 2252A(1)-(4), 2260, 2421-23, or
                    2425).

      4.      Time for Detention Hearing.       The United States of America

requests that the court conduct the detention hearing:

               ☐    at first appearance

               ☒    after continuance of 3 days (not more than 3).
                                          2




           Case 1:21-mj-00276-LPA Document 3 Filed 08/02/21 Page 2 of 3
      5.      Temporary Detention. The United States of America moves the

Court to detain the defendant during any continuance and pending completion

of the detention hearing.

      6.      Other Matters.

________________________________________________________________________

________________________________________________________

      WHEREFORE, the United States respectfully requests that the Court

hold a detention hearing in the above-captioned case and that it continue the

detention hearing for a reasonable period of time from the date of the

defendant's first appearance before a judicial officer to allow the United States

to prepare.

      This, the 2nd day of August, 2021.

                                   SANDRA J. HAIRSTON
                                   Acting United States Attorney



                                   /s/ FRANK J. CHUT, JR.
                                   Assistant United States Attorney
                                   NC Bar No. 17696
                                   101 South Edgeworth Street
                                   Fourth Floor
                                   Greensboro, North Carolina 27401
                                   Telephone: (336) 333-5351
                                   Fax: (336) 333-5381




                                        3




           Case 1:21-mj-00276-LPA Document 3 Filed 08/02/21 Page 3 of 3
